

Employment Agreement


This Employment Agreement (“Agreement”) is made as of the ___ day of
____________ 2007 between VeruTek Technologies, Inc., a Delaware corporation
(the “Corporation”) and John Collins (“Employee”).


WITNESSETH:


WHEREAS, The Corporation is in the business of environmental remediation (the
“Business”); and


WHEREAS, Employee desires to continue as an employee of the Corporation and for
the terms hereof to govern his activities with the Corporation; and


WHEREAS, Corporation desires to continue to employ Employee as an employee of
the Corporation and define the terms and nature of their relationship, and
Employee desires to continue his employment upon the terms and conditions stated
herein;


WHEREAS, the Corporation wishes to protect its Confidential Information (as
defined herein) and to restrict certain future solicitation and competition by
Employee;


WHEREAS, Employee's execution of this Agreement is a requirement of Employee's
continued employment with the Corporation;


WHEREAS Employee represents that he is or was the owner of various valuable and
secret trade secrets, methods, and inventions for the use in the field of
environmental remediation of contaminated water, ground, and air;


WHEREAS, Corporation desires to obtain and/or maintain any and all formulas,
methods, trade secrets, inventions, patents and patent applications now or
hereafter owned by Employee or useful in the remediation of contaminated land,
water, and air and to obtain the exclusive right to use, manufacture and sell
throughout the world and to license others so to manufacture and sell such
remediation of contaminated land, water, and air and any future improvements,
developments, inventions, trade secrets, patents or patent applications methods
of application that may be made by Employee both in the past and future;


WHEREAS, upon execution of this Agreement, concurrently therewith and in
consideration therefore, Employee shall and hereby does release, remise and
forever discharge Corporation and its suppliers and customers from direct or
contributor infringement of any claims of any Employee patent rights by reason
of the manufacture, use or sale of S-ISCO by Corporation or Corporation
affiliates, the supply of materials for such manufacture by Corporation or
Corporation affiliates, or the use and/or sale of S-ISCO purchased from
Corporation or Corporation affiliates, prior to the effective date of this
Agreement;


WHEREAS, Employee has the requisite right and authority to grant rights and
licenses under information and letters patent and to perform all obligations
under this Agreement and all attachments hereto. Employee shall disclose to
Corporation and Corporation shall accept, under the terms and conditions of any
separate agreements all information which is in Employee's possession as of the
date of this Agreement and which may come into his possession during the term
hereof. In addition, at the expense of Corporation, Employee shall assist
Corporation in obtaining, defending, developing, and enforcing patents,
worldwide which are based on or relate to such confidential and proprietary
information whether conceived or reduced to practice by him. Employee shall at
all times keep Corporation informed of all inventions techniques, formulas,
proprietary information, made, conceived, by him in whole or in part which
either result from any work he may do at the request of Corporation, as is
required by this agreement, or affiliated companies, present or contemplated
activities, investigations or obligations (the "proprietary information").
Affiliated companies shall mean companies with which joint enterprises are
carried on or in which the Corporation has any interest;


WHEREAS, no representation or warranty has been or is made by either party
hereto to the other party that S-ISCO may be manufactured, used or sold free of
patent rights or proprietary rights of others; it being understood that neither
party hereto shall be liable to the other for any loss, damage or expense
arising from any claim of patent or other proprietary right infringement upon
the manufacture, use or sale of S-ISCO or the exercise of any license or right
under this Agreement;
 
 
Page 1 of 14

--------------------------------------------------------------------------------

 


WHEREAS, Employee represents and warrants to Corporation that (a) he is legally
free to make and perform this Agreement, (b) he has no obligation to any other
person or entity that would or will affect or conflict with any of his
obligations under this Agreement, (c) the execution and delivery of this
Agreement, and the performance by him of his obligations under this Agreement,
will not, with or without the giving of notice and/or the passage of time, (i)
violate any law, regulation, judgment, writ, injunction, decree or order of any
court, arbitrator or governmental agency applicable to him or (ii) conflict
with, result in the breach of any provision of or the termination of, or
constitute a default under, any agreement to which Employee is a party or by
which Employee is or may be bound, including without limitation, any
non-competition covenant or agreement binding on, or agreed to, or entered into
by, Employee; and


WHEREAS, the parties hereto agree that this Agreement shall supersede any other
agreements regarding Employee’s provision of services to the Corporation,
including, without limitation, that certain agreement effective as of January 1,
2006.


NOW, THEREFORE, in consideration of the premises, in further consideration of
Employee’s employment or continued employment by Corporation, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Corporation and Employee hereby agree as follows:


1. Incorporation of Recitals.


The above recitals are, and shall be construed to be, an integral part of this
Agreement. The parties hereto acknowledge and agree that this Agreement
formalizes in writing certain understandings and procedures which have been in
effect since the time Employee was initially employed and/or engaged by the
Corporation.


2. Scope of Employment.


A. The Corporation agrees that during the term of this Agreement, the
Corporation shall employ Employee to perform such duties and exercise such
authority which are of the type and nature normally assigned to such employees
of a corporation of the size, stature, and nature of the Corporation, as the
Board of Directors of the Corporation may from time to time assign, including,
without limitation, to develop, improve, invent, and discover methods for the
remediation of polluted water, ground and air.


B. Employee hereby accepts such employment and agrees that during the term of
this Agreement that:




(i) Employee will perform such duties in the foregoing capacity, and agrees that
fiduciary duties normally applicable to corporate officers, including, without
limitation, those of loyalty and due care, shall be applicable to Employee;


(ii) Employee will devote his working time and attention, as well as his best
efforts and abilities to the performance of his duties hereunder and to the
affairs of the Corporation, and shall not engage in any other gainful employment
or other provision of services to a third party, or other commercial or business
activity without the prior written consent of the Corporation;


(iii) Employee will not engage in any other activities which conflict, interfere
with or otherwise adversely affect in any way the proper discharge of his duties
hereunder and compliance with the covenants of Employee contained herein;


(iv)  Employee will not enter into contracts or commitments on behalf of the
Corporation without the prior written authorization of the Board of Directors or
an authorized Officer, and Employee acknowledges and agrees that he shall not
have any authority to do so without such prior consent; and
 
 
Page 2 of 14

--------------------------------------------------------------------------------

 


(v) Employee will comply with all lawful policies which from time to time may be
in effect at the Corporation or adopted by the Corporation and conveyed to
Employee.


3. Compensation.


As compensation for the services to be performed by Employee hereunder, the
Corporation agrees to pay to Employee, and Employee agrees to accept, the
following:


A. Base Compensation. Employee shall receive Base Compensation during the term
of this Agreement commencing at the salaried rate of $222,750 per annum in
respect of his employment hereunder, less applicable payroll deductions required
by law. Such Base Compensation shall be paid in substantially equal semi-monthly
installments, or more frequently in accordance with the policies of the
Corporation. Employee is also eligible to receive a discretionary bonus, which
is determined in the sole discretion of the Board of Directors and is not earned
unless Employee remains employed with the Corporation at the time any such bonus
may be delivered.


B.  Employee Benefits. In addition to Employee’s Base Compensation, the
Corporation shall make available to such Employee, during the term hereof:


(i) Participation in any plans, to the extent such plans are available to all
similarly situated employees (unless restricted due to Employee’s income level),
which are from time to time offered to the Corporation’s employees with respect
to group health, life, accident and disability insurance or payment plans,
retirement plans, profit sharing or similar employee benefits, if any, but
exclusive of the Corporation’s Incentive Plan pursuant to which Employee’s
participation is described below.


(ii) Four (4) weeks (i.e. twenty business days) paid annual vacation, accrued
based upon time employed (i.e. accrued at the rate of five (5) days for each
calendar quarter), as well as paid holidays designated as such by the
Corporation, and other fringe benefits regularly provided to the similarly
situated employees of the Corporation; and


(iii) Except as set forth in this subparagraph, the Corporation shall reimburse
Employee for all reasonable and necessary business expenses incurred by Employee
in connection with Employee’s performance of services hereunder if and only if
the Employee receives the Corporation’s written approval of any such expense
prior to incurring the expense and, if the expense was necessary but no such
advance approval was obtained, the Corporation shall reasonably consider
reimbursement of the expense in accordance with corporate policy. The
Corporation shall reimburse Employee for such expenses as soon as it is
practicable in accordance with the Corporation’s reimbursement policy following
submission to the Corporation by Employee of a written itemized account of such
expenditures, together with receipts therefor, all in accordance with the
Corporation’s policy and with applicable law, rules and regulations governing
deductibility of such amounts under the Internal Revenue Code of 1986, as
amended.


C. Discretionary Bonus. The Board of Directors may elect on a annual basis to
provide Employee with a discretionary bonus of up to 50% of Employee’s then
current rate of Base Compensation.


D. Option to Acquire Stock. To the extent that the Corporation has a stock
option or other similar incentive plan in place, Employee shall only be eligible
to participate in such plan to the extent that Employee’s total ownership in the
Corporation is less than ten percent (10%) of all issued and outstanding stock.


4. Termination.


A. Termination by the Corporation with Cause. The Corporation may terminate
Employee’s employment with “Cause” as hereafter defined in this Section 4A upon
written notice. “Cause” shall mean Employee’s: (i) conviction of, or indictment
for, criminal negligence or criminal acts in the work place or conviction of a
felony, (ii) violation of the Corporation’s material policies or procedures that
have been made known to Employee, or violation by Employee on Corporation
premises of any law or material regulation, (iii) material breach or violation
of this Agreement, (iv) commission of any act of theft, fraud, dishonesty, or
falsification of any employment or Corporation records, (v) appropriation of a
business opportunity or transaction in contravention of Employee’s duties to the
Corporation, (vi) any improper action by Employee which has a detrimental effect
on the Corporation’s reputation or business, (vii) failure to perform the duties
assigned or requested by Employee’s superiors, or (viii) gross negligence,
incompetence or willful misconduct by Employee in the performance of Employee’s
duties. In the event that Employee is terminated with “Cause,” Employee shall
only be entitled to the payment of Employee’s then-current accrued, unpaid Base
Compensation and accrued unused vacation, each prorated through the date of
termination. In the case of an event of Cause under clauses (ii), (iii), (vi) or
(vii), with the exception of any such events of Cause arising from breach of any
of the provisions of Sections 7-13 hereof, Employee shall be provided the
opportunity to cure such event within a reasonable time following written notice
thereof and not to exceed thirty (30) days following such notice (the “Cure
Period”), and if the Employee desires to effect a cure to same then Employee
shall provide the Corporation with written notice within five business days
following receipt of notice of Cause of such desire, and in the absence of such
cure by Employee within the Cure Period Employee shall be deemed terminated upon
the expiration of the Cure Period unless otherwise mutually agreed in writing.
However, notwithstanding the foregoing, Employee shall not be provided the
opportunity pursuant to the foregoing sentence to cure Employee’s repeated or
persistent actions, failures or omissions occurring within a three month period
which constitute Cause (in the absence of cure) hereunder and which would
otherwise be curable but for such reoccurrence.
 
 
Page 3 of 14

--------------------------------------------------------------------------------

 


B. Termination by the Corporation Without Cause. The Corporation may terminate
Employee’s employment without Cause upon fourteen (14) days written notice. In
the event that Employee is terminated without Cause, Employee shall be entitled
to (i) payment of Employee’s then-current accrued, unpaid Base Compensation and
accrued, unused vacation, each prorated through the date of termination, and
(ii) an amount in respect of individual severance pay equal to the then current
full year Base Compensation plus Bonus Compensation. During the fourteen (14)
day period following the delivery of such notice, Employee shall reasonably
cooperate with the Corporation in arranging for an orderly transference of his
responsibilities.


C. Termination by Employee Without Good Reason. Employee may terminate his
employment without Good Reason upon thirty (30) days prior written notice. In
the event that Employee terminates his employment without Good Reason, Employee
shall be provided with payment of Employee’s then-current unpaid Base
Compensation and accrued, unused vacation, each prorated through the date of
termination. During the thirty (30) day period following the delivery of such
notice, Employee shall reasonably cooperate with the Corporation in locating and
training Employee’s successor and arranging for an orderly transference of his
responsibilities.


D. Termination by Employee for Good Reason. Employee may terminate his
employment hereunder for Good Reason. “Good Reason” shall mean (i) a material
diminution of Employee’s employment duties without Employee’s consent, which
consent shall not be unreasonably withheld; (ii) a material and persistent
breach by the Corporation of Section 3 hereof. Employee shall provide the
Corporation thirty (30) days prior written notice of his intention to resign for
Good Reason which states his intention to resign and sets forth the reasons
therefore, and any resignation without delivery of such notice shall be
considered to be a resignation for other than Good Reason. In the event that
Employee terminates his employment pursuant to this Section 4D, Employee shall
be entitled to (i) payment of Employee’s then-current accrued, unpaid Base
Compensation and accrued, unused vacation, each prorated through the date of
termination, and (ii) an amount in respect of individual severance pay equal to
the then current full year Base Compensation plus Bonus Compensation. During the
thirty (30) day period following the delivery of such notice, Employee shall
reasonably cooperate with the Corporation in locating and training Employee’s
successor and arranging for an orderly transference of his responsibilities.


E. Termination Due to Employee’s Death or Disability. In the event that this
Agreement and Employee’s employment is terminated due to Employee’s death or
disability, Employee (or Employee’s legal representatives) shall be paid
Employee’s then-current unpaid Base Compensation and accrued, unused vacation,
each prorated through the date of termination. For purposes of this Agreement,
the term “disability” shall mean the mental or physical inability to perform
satisfactorily the essential functions of Employee’s full-time duties, with or
without a reasonable accommodation, as determined by a physician mutually agreed
by the Corporation and Employee, such agreement not to be unreasonably withheld;
provided, however, that any disability which continues (subject to any
requirements of applicable law) for one hundred and twenty (120) days (whether
or not consecutive) in any twenty-four (24) month period shall be deemed a total
and permanent disability.
 
 
Page 4 of 14

--------------------------------------------------------------------------------

 


5. Disposition of Options on Termination.


To the extent Employee has been issued an option to acquire shares of the
Corporation’s common stock (the “Option,” at any point during Employee’s
employment, in the event of termination of Employee’s employment with the
Corporation for any reason, any unvested Options shall immediately lapse upon
notice of such termination, and any vested Options must be exercised within the
time limits set forth in the applicable option agreement or grant letter, or
they will also lapse.


6. Employee Work Standards


Employee will: a) serve Corporation (and such of its subsidiary or parent
companies as Corporation may designate) faithfully, diligently and to the best
of Employee’s ability in a loyal and dedicated manner under direction of the
Director(s) and Officers of Corporation; b) in the course of employment, devote
his/her best efforts and substantially all his/her entire time, attention,
energy, experience, talent, expertise and knowledge to the performance of
his/her duties to Corporation; c) not engage in any other gainful employment or
engagement or other commercial or business activity not for the benefit of the
Corporation without the prior written consent of the Corporation; and d) not do
anything inconsistent with Employee’s duties to Corporation; e) comply with all
lawful policies which from time to time may be in effect at the Corporation or
adopted by the Corporation and conveyed to Employee and f) perform his/her
duties as a professional at all times and will conduct all activities in
accordance with the highest professional standards.


7. Representations, Warranties and Certain Covenants of Employee.


Employee hereby represents, warrants and covenants to the Corporation that:


A. Employee is not subject to any agreement, including any confidentiality, non
solicitation, non competition, or invention assignment, agreement or other
restrictive covenant, whether oral or written, which would in any way restrict
or prohibit Employee's ability to execute this Agreement, perform Employee’s
obligations under this Agreement or otherwise comply with the terms of this
Agreement;


B. Employee has respected and at all times in the future will continue to
respect the rights of Employee's previous employer(s) in trade secret and
confidential information (including with respect to proprietary documents,
computer software programs, computer discs, customer lists, and any other
material which is proprietary to Employee's previous employer(s)) in accordance
with applicable agreements, if any, and applicable law;


C. Employee has left with Employee’s previous employers all proprietary
documents, computer software programs, computer discs, customer lists, and any
other material which is proprietary to Employee's previous employer(s), has not
taken copies of any such materials and will not remove or cause to be removed
any such material or copies of any such material from such previous employer(s)
in violation of Employee’s agreements, if any, with previous employers;


D. Employee has not (since the date of his employment or engagement with the
Corporation) done, and thereafter will not do anything, by contract or
otherwise, which would impair the rights of the Corporation in and to any
Corporation Developments (as defined below), the Corporation Materials (as
defined below), or the ability of Employee to perform Employee's obligations
under this Agreement;


E. Employee shall not, during the term of his employment with the Corporation,
do anything or authorize any other person or entity to do anything contrary to
the material rights and interests of the Corporation in contravention of
Employee’s obligations under this Agreement.


F. The information Employee supplied to the Corporation in connection with
Employee’s employment is true, correct, and complete;
 
 
Page 5 of 14

--------------------------------------------------------------------------------

 


G. So long as Employee remains employed by the Corporation, any and all business
opportunities from whatever source which Employee may receive or otherwise
become aware of in connection with his employment with the Corporation relating
to the business of the Corporation shall belong to the Corporation, and unless
the Corporation specifically, after full disclosure by Employee of each and any
such opportunity, waives its right in writing, the Corporation shall have the
sole right to act upon any of such business opportunities as the Corporation
deems advisable; and


H.  Employee has no inventions, improvements, discoveries, software or writings
useful to the Corporation in the normal course of its business, which were
conceived, made or written prior to the commencement of my employment or
engagement with the Corporation and which are excluded from this Agreement,
except as described in Schedule 7H attached hereto.


8. Work for Hire and Invention Assignment. 


8.1  Employee agrees to promptly disclose to Corporation any and all inventions,
improvements, methods, processes, concepts, secrets, ideas, trademarks, designs,
technologies, computer software, software code, original works of authorship,
formulas, discoveries, patentable subject matter, copyrightable works, products,
marketing and business ideas, and all other improvements, know-how, data,
rights, and claims related to the foregoing, whether or not patented or
patentable, or subject to copyright, trademark or service mark protections, and
whether or not reduced to practice, which are made, conceived, developed or
written by Employee during the term of employment with the Corporation and
either in connection with the duties of Employee, or which are capable of being
used by the Corporation in connection with its business (collectively,
“Developments”), including those which: (i) relate to the Corporation’s current
or contemplated business or activities; (ii) relate to the Corporation’s actual
or demonstrably anticipated research or development; (iii) result from any work
performed by Employee for the Corporation; (iv) involve the use of the
Corporation’s equipment, supplies, facilities or trade secrets; (v) result from
or are suggested by any work done by the Corporation or at the Corporation’s
request, or any projects specifically assigned to Employee; or (vi) result from
Employee’s access to any of the Corporation’s memoranda, notes, data, formulae,
specifications, inventions, processes, equipment or other materials (the items
in this clause (vi) collectively, “Corporation Materials”). All such
Developments shall belong to and become the property of the Corporation. The
provisions of this Section shall not apply to developments for which no
equipment, supplies, facilities, or trade secret information of the Corporation
was used and which were developed on the Employee’s own time, unless (i) the
development relates to the business of Corporation or to the Corporation’s
actual or demonstrably anticipated research or development, or (ii) the
development results from any work performed by the Employee for the Corporation.


8.2 Employee agrees that any and all work performed hereunder and any resulting
Developments shall be “work made for hire” within the meaning of the Copyright
Act of 1976, as amended. Employee hereby assigns to the Corporation his or her
entire right, title and interest in said Developments. Furthermore, Employee
shall execute all instruments of assignment and any other documents requested by
Corporation relating to the Corporation’s ownership of any and all Developments
or to applications for patents, copyrights and trademarks and the enforcement
and protection thereof.


8.3 Employee shall mark all Developments with the Corporation’s copyright or
other proprietary notice as directed by the Corporation and shall take all
actions deemed necessary by the Corporation to protect the Corporation’s rights
therein including, without limitation, the maintenance of such item in
confidence to the same degree as required for Confidential Information (as
herein defined) or as otherwise instructed by the Corporation. In the event that
the Developments shall be deemed not to constitute works made for hire, or in
the event that Employee should otherwise, by operation of law, be deemed to
retain any rights (whether moral rights or otherwise) to any Developments,
Employee agrees to assign to the Corporation, without further consideration,
Employee’s entire right, title and interest therein.


8.4 Employee agrees to keep and maintain adequate and current written records of
all Developments and their development made by Employee (solely or jointly with
others) during the term of Employee’s employment with the Corporation. These
records will be in the form of notes, sketches, drawings, and any other format
that may be specified by the Corporation. These records will be available to and
remain the sole property of the Corporation at all times.
 
 
Page 6 of 14

--------------------------------------------------------------------------------

 


8.5  Employee further agrees that all information and records pertaining to any
idea, process, trademark, service mark, invention, technology, computer hardware
or software, original work of authorship, design, formula, discovery, patent,
copyright, product, and all improvements, know-how, rights, and claims related
to the foregoing (“Intellectual Property”), that Employee does not believe to be
a Development, but that is conceived, developed, or reduced to practice by the
Corporation (alone by Employee or with others) during the Employee’s employment
with the Corporation and for six months thereafter, shall be disclosed promptly
by Employee to the Corporation (such disclosure to be received in confidence).
The Corporation shall examine such information to determine if in fact the
Intellectual Property is a Development subject to this Agreement.


8.6  Because of the difficulty of establishing when any Developments are first
conceived by Employee, or whether they result from Employee’s access to
Confidential Information or Corporation Materials, Employee agrees that any
Development shall, among other circumstances, be deemed to have resulted from
Employee’s access to Corporation Materials if: (i) it grew out of or resulted
from Employee’s work with the Corporation or is related to the business of the
Corporation, and (ii) it is made, used, sold, exploited or reduced to practice,
or an application for patent, trademark, copyright or other proprietary
protection is filed thereon, by Employee or with Employee’s significant aid,
within six months after termination of Employee’s employment with the
Corporation.


8.7  Assistance. Employee further agrees to reasonably assist the Corporation in
every proper way (but at the Corporation’s expense) to obtain and from time to
time enforce patents, copyrights, or other rights or registrations with respect
to Developments in any and all countries, and to that end will execute all
documents necessary:


(i) to apply for, obtain and vest in the name of the Corporation alone (unless
the Corporation otherwise directs) letters patent, copyrights, or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and


(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection; and


(iii) to cooperate with the Corporation (but at the Corporation’s expense) in
any enforcement or infringement proceeding on such letters patent, copyright or
other analogous protection.


9. Covenant 
 
9.1 Covenant.


Employee acknowledges and agrees that:


A. During the course of Employee's employment with the Corporation, Employee
will learn about, will help to develop and will develop, and will be entrusted
in strict confidence with (1) confidential and proprietary information and trade
secrets that are or will be owned by the Corporation and are not available to
the general public or the Corporation’s competitors concerning the Corporation,
including its sales, operations, financial condition, financial projections,
profit margins, personnel matters (including the identity of the Corporation’s
top-performing personnel, hiring criteria, and training techniques),
intermediate and long-term business goals and strategic plans, promotional
strategies and techniques, pricing and cost structure of services, customer
identities, customer relationship histories, customer records, customer service
matters, customer preferences, needs and idiosyncrasies, formal customers and
prospects, identity of vendors and suppliers, special vendor and supplier
pricing and delivery terms, computer programs and codes, research and
development, specifications, algorithms, processes, formulas methods, technical
data, know-how, complications, designs, drawings, photographs, other
machine-readable records, business activity and other confidential aspects of
the Corporation and its business and operations; (2) information which the
Corporation will be required to keep confidential in accordance with
confidentiality obligations to third parties; and (3) other matters and
materials belonging to or relating to the internal affairs of the Corporation,
including information recorded on any medium which gives it an opportunity to
obtain an advantage over its competitors which do not know or use the same or by
which the Corporation derives actual or potential value from such matter or
material not generally being known to other persons or entities which might
obtain economic value from its use or disclosure (all of the foregoing being
hereinafter collectively referred to as the "Confidential Information");
 
 
Page 7 of 14

--------------------------------------------------------------------------------

 


B. It is imperative that the Employee treat whatever information Corporation
wants to protect from disclosure as genuinely “Confidential,” i.e. restricting
access by pass code, stamping hard copies of customer and prospect lists
“Confidential,” and restricting access to the customer and prospect lists except
by personnel, and the like.


C. The Corporation has developed or purchased and will develop or purchase the
Confidential Information at substantial expense in a market in which the
Corporation faces intense competitive pressure, and the Corporation has kept and
will keep secret the Confidential Information;


D. The Corporation’s customer relationships are or will be near permanent and
such relationships are significant assets belonging to the Corporation which
have been or will be developed through a substantial investment of time, effort,
and expense in the Corporation’s worldwide market, and, as a result of
Employee’s employment with the Corporation, (i) Employee will have contact with
such customers which he would not otherwise have had and (ii) such customers
will associate the Corporation’s goodwill with Employee;


E. The Corporation has developed and will develop a wealth of intimate knowledge
regarding its customers, and the identity of the Corporation’s customers is not
generally known in the worldwide community in which the Corporation’s businesses
are located; and, for these and other reasons, the Corporation has a legitimate,
protectable interest in the identity of its customers and the method of
operations of its Business;


F. Employee’s skills in the area of Corporation’s Business will be developed and
enhanced as a result of Employee’s employment relationship with the Corporation;


G. The Corporation has a legitimate interest in protecting the goodwill,
customer information, customer relationships, and use of Employee’s skills by
means of enforcement of the restrictive covenants set forth in this Agreement;


H. Nothing in this Agreement shall be deemed or construed to limit or take away
any rights the Corporation may have, at any time, under common law or as to any
of the Confidential Information that constitutes a trade secret under the
Delaware Trade Secrets Act or common law. 


I. For purposes of this Agreement, “customer” or “client” includes any person or
entity (including, but not limited to, state, local, municipal or federal
government entities) who is then a customer or client of the Corporation, or its
affiliates or subsidiaries, and any person or entity who was a customer or
client at any time during the preceding thirty-six months, and any prospective
customers or clients with which Employee has knowledge (actual or constructive)
that the Corporation has been either actively marketing (which shall include,
without limitation, the delivery by Corporation of an informal or formal
proposal during the prior one year period) or soliciting the sale of the
Corporation’s products or services to it, or negotiating with the prospect to
become a customer or client of the Corporation.


9.2 Confidentiality Covenants.


In consideration of Employee’s employment and compensation and other
consideration described herein, Employee acknowledges and agrees that:


A. To the extent that Employee developed or had access to Confidential
Information before entering into this Agreement, Employee represents and
warrants that he has not used for his own benefit or for the benefit of any
other person or entity, and he has not disclosed, directly or indirectly, to any
other person or entity, other than the Corporation, any of the Confidential
Information. Unless and until the Confidential Information becomes publicly
known through legitimate means not involving an act or omission by Employee or
the Corporation’s other employees or independent contractors:


(i) The Confidential Information is, and at all times hereafter shall remain,
the sole property of the Corporation;
 
 
Page 8 of 14

--------------------------------------------------------------------------------

 


(ii) Employee shall use his best efforts and the diligence to guard and protect
the Confidential Information from disclosure to any competitor, customer or
supplier of the Corporation or any other person, firm, corporation, or other
entity;


(iii) Unless the Corporation gives Employee prior express written permission,
during his employment and thereafter, Employee shall not use for his own
benefit, or divulge to or use for the benefit of any competitor or customer or
any other person, firm, corporation, or other entity, any of the Confidential
Information which Employee may obtain, learn about, develop, or be entrusted
with as a result of Employee's employment by the Corporation; and


(iv) Except in the ordinary course of the Corporation's Business, Employee shall
not seek or accept any Confidential Information from any former, present, or
future contractor or employee of the Corporation.


B. Employee also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Employee has committed to memory, is supplied or made available
by the Corporation to Employee solely to assist him in performing his duties
under this Agreement. Employee further agrees that upon termination of his
employment with the Corporation for any reason:


(i) Employee shall not remove from Corporation property, and shall immediately
return to the Corporation, all documentary or tangible Confidential Information
in his possession, custody, or control and not make or keep any copies, notes,
abstracts, summaries, tapes or other record of any type of Confidential
Information; and


(ii) Employee shall immediately return to the Corporation any and all other
Corporation property belonging to or within the custody or possession of the
Corporation or as to which the Corporation has the right of possession, in his
possession, custody or control, including, without limitation, all internal
manuals, customer or client work papers, data, software, and other written
materials (and all copies thereof) prepared for internal use by the Corporation
or used in connection with the Business or operations of the Corporation, any
and all keys, security cards, passes, credit cards, and marketing literature.


10. Return of Material.


Upon termination of employment with Corporation, and regardless of the reason
for such termination, or upon the Corporation’s request, Employee will leave
with, or promptly return to Corporation and its customers all documents,
records, notebooks, magnetic tapes, disks, computers, network hardware, and
other materials, including all copies in his/her possession or control which
contain Confidential Information of Corporation and its customers and prospects
or any other information concerning Corporation and its customers, prospects,
products, services or customers, whether prepared by the Employee or others,
including, without limitation, Corporation Materials and Developments.


11. Non-Solicitation of Employees.


In consideration of his employment and compensation and other consideration
described herein, Employee agrees that Employee will not during both the term of
this Agreement and the twenty four (24) months following the termination of
Employee's employment, without the written consent of the Corporation, for any
reason, directly or indirectly, or by action in concert with others, induce or
influence, or seek to induce or influence, any person who is engaged by the
Corporation as an employee, agent, independent contractor or otherwise, to
terminate his/her employment or engagement , nor shall Employee prior to the
expiration of such period, directly or indirectly, solicit for employment or
engagement, employ or engage, attempt to employ or engage, or advise or
recommend to any other person or entity that such person or entity employ or
engage or solicit for employment or engagement, any person or entity employed or
engaged by the Corporation.
 
 
Page 9 of 14

--------------------------------------------------------------------------------

 


12. Non-Solicitation of Customers.


In consideration of his employment and compensation and other consideration
described herein, Employee agrees that prior to the termination of and for a
period of twenty four (24) months immediately following the termination of
Employee's employment with the Corporation, Employee will not, either for
himself or on behalf of any other person or entity, directly or indirectly,
solicit, attempt or offer to provide services or products or provide services or
products, competitive with those services rendered or products sold by or on
behalf of the Corporation during the term of this Agreement, to any past or
present customer or client (each as defined in Section 9.1) of the Corporation.


13. Covenants Not To Compete and Anti-Piracy.


13.1 Employee acknowledges that the services rendered by Employee on behalf of
the Corporation are of a special and unique character, and that during the
performance of such services, Employee will acquire, because of the special
relationship among the Corporation, Employee and the Corporation’s customers and
clients, valuable information, trade secrets, customer lists, proprietary
information, financial information and unique skills. Accordingly, Employee
covenants, in consideration of Employee’s employment and compensation and other
consideration described above, that while Employee is employed by the
Corporation and for the Noncompete Period (as herein defined) after the
termination of Employee’s employment with the Corporation for any reason,
Employee shall not without the prior written consent of the Corporation, (i)
directly or indirectly, engage in any activity which is competitive with the
Business of the Corporation or (ii) own, manage, join, invest in, finance or
control, accept employment with, or provide consulting or advisory services to,
directly or indirectly, any Competitive Business. “Noncompete Period” shall mean
a period of twelve months.


13.2 “Competitive Business” shall mean any person, firm, corporation,
proprietorship, partnership or other entity or commercial venture that competes
in the Business within the United States. Nothing contained in this Agreement
shall prevent Employee from owning, directly or indirectly, solely for
investment purposes up to one percent (1.0%) of the outstanding shares of
capital stock of any corporation whose stock is listed on a national securities
exchange or is traded in the over-the-counter market or from having a passive
ownership interest in any entity, provided such entity does not operate a
Competitive Business.


13.3. Employee acknowledges that in the event that Employee’s employment with
the Corporation terminates, Employee will be able to earn a livelihood without
violating the foregoing covenants.


14. Equitable Relief.


Employee acknowledges and agrees that the business of the Corporation is highly
competitive, and that violation of any of the covenants and agreements provided
for in Sections 7-13 of this Agreement would cause immediate, immeasurable and
irreparable harm, loss and damage to the Corporation not adequately compensable
by a monetary award. Accordingly, Employee agrees, without limiting any of the
other remedies available to the Corporation, that any violation of said
covenants, or any of them, may be enjoined or restrained by any court of
competent jurisdiction, and that any temporary restraining order or emergency,
preliminary or final injunctions may be issued by any court of competent
jurisdiction, without notice and without bond. In the event any proceedings are
commenced by the Corporation for any actual or threatened violation of any of
said covenants or agreements or the Corporation shall engage legal counsel or
incur other costs and expenses related to the enforcement of said covenants or
agreements, Employee shall be liable to the Corporation to the extent the
Corporation is the prevailing party in such proceedings (or in the absence of a
proceeding, to the extent the services of attorneys and the incurrence of such
other costs and expenses were reasonably required for the Corporation’s
enforcement of the provisions of this Agreement, as determined by the
Corporation’s Managing Directors) for all reasonable costs and expenses of any
kind, including reasonable attorneys' fees, which the Corporation has incurred
in connection with such proceedings or enforcement activities, including,
without limitation, in connection with the enforcement of the provisions of this
Section 14. Employee acknowledges that in the event that Employee’s employment
with the Corporation terminates, Employee will be able to earn a livelihood
without violation of the aforesaid covenants of this Agreement.
 
 
Page 10 of 14

--------------------------------------------------------------------------------

 


15. Nature of Relationship.


This agreement clarifies certain rights and duties of Corporation and Employee.
Corporation and Employee each acknowledge and agree that Employee’s employment
with Corporation is for a period up through and including December 31, 2016 (the
“Term”), and may be extended by written consent of Employee and the Board of
Directors. Notwithstanding the above, the parties acknowledge that such
employment and/or this Agreement may be terminated by either Corporation or
Employee at any time and for any reason, with or without cause, in accordance
with the terms of this Agreement; provided, however, that Employee agrees he/she
shall give Corporation thirty (30) days prior written notice of Employee’s
intent to resign/terminate. Subject to the other provisions of this Agreement,
Employee recognizes he is employed as an “at-will” employee and that this
Agreement and Employee’s employment with the Corporation may be terminated at
any time by the Corporation and at Corporation’s sole discretion.


16. Outside Activities


Employee agrees that during the period of his/her engagement, Employee will not,
without Corporation’s prior written approval, directly or indirectly engage in
any outside employment or consulting activity relating to any line of business
which Corporation and its customers are engaged, or which would otherwise
conflict with or adversely affect in any way Employee’s performance of his/her
engagement obligation to Corporation.


17.   Binding Effect and Benefit.


The provisions hereof shall be binding upon, and shall inure to the benefit of,
Employee, his heirs, executors, and administrators as well as to Corporation,
its successors, and assigns; however, Employee’s services under this personal
services contract are not assignable by Employee.


18.  Waivers.


No delay on the part of any party in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise or waiver thereof
by any party of any right or remedy shall preclude the exercise or further
exercise thereof or the exercise of any other right or remedy.


19.  Governing Law.


This Agreement, its interpretation, performance, enforcement or any breach
thereof, shall be construed in accordance with, and all questions with respect
thereto shall be determined by, internal, substantive laws of the State of
Delaware (without giving effect to principles of conflict of laws). In
connection with any judicial proceeding: (i) the parties consent to the
exclusive jurisdiction of the state and federal courts having jurisdiction in
Connecticut or Delaware and the parties waive any objection which it may now or
later have to the laying of venue of any legal action or proceeding arising out
of or relating to this Agreement brought in any such court or that such forum is
inconvenient; (ii) both parties waive personal service and agree that service of
any pleading, notice, complaint, etc. may be served by certified or registered
mail by one party to the other party at such other party’s address for notices
as set forth herein; and (iii) such service shall be deemed effective as if
personally served upon the receiving party at its principal place of business or
residence. Nothing herein affects the right to serve process in any other manner
permitted by law.


20.  Severability; Interpretation.


Whenever possible, each of the provisions of this Agreement shall be construed
and interpreted in such a manner as to be effective and valid under applicable
law. If any provisions of this Agreement (including but not limited to Sections
9-13) or the application of any provision of this Agreement to any party or
circumstance shall be prohibited by, or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition without
invalidating the remainder of such provision, any other provision of this
Agreement, or the application of such provision to other parties or
circumstances. Headings used in this Agreement are for convenience of reference
only.
 
 
Page 11 of 14

--------------------------------------------------------------------------------

 


21.  Entire Agreement.


Any and all prior discussions, understandings, and agreements, whether written
or oral, express or implied, including, without limitation, any offer letter,
held or made between Employee and the Corporation are superseded by and merged
into this Agreement, which alone fully and completely expresses the agreement of
the parties with regard to the matters addressed herein, and this Agreement is
entered into with no party relying on any statement or representation made by
any other party which is not contained in this Agreement.
 
22. Amendments.


This Agreement may be modified, amended or supplemented only by execution of a
written instrument signed by both Employee and the Corporation.


23. Survival.


The provisions of Sections 4, 5, 7-14 and 17-26 shall survive any termination of
Employee’s employment hereunder and any termination or expiration of this
Agreement.


24.  Notice.


Any notices or communications hereunder will be deemed sufficient if made in
writing and hand-delivered, or if sent by facsimile with confirmation of
transmission retained, or if mailed, postage prepaid, registered or certified
mail, return receipt requested, or if sent by nationally recognized overnight
courier, to the following addresses:


If to the Corporation:
If to Employee:
   
VeruTek Technologies, Inc.
John Collins
628 Hebron Avenue, Building 2
23 Coates Farms Road
Suite 505
Amston, CT 06231
Glastonbury, CT 06033
 
Attention: CEO or President
 



or to such other address as either party may designate for such party by written
notice to the other given from time to time in the manner herein provided.


25. Presumptions.


In resolving any dispute or construing any provision hereunder, there shall be
no presumptions made or inferences drawn because the attorneys for one of the
parties drafted the Agreement.


26. Counterparts. 


This Agreement may be executed in one or more counterparts and by transmission
of a facsimile or digital image containing the signature of an authorized
person, each of which shall be deemed and accepted as an original, and all of
which together shall constitute a single instrument.



* * * * * * * * * * *


(signature page follows)
 
 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
In Witness Whereof, this Agreement has been executed and delivered by the
parties hereto as of the dates set forth below.
 

VERUTEK TECHNOLOGIES, INC.     EMPLOYEE                 By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(signature)
        Name:     Name: John Collins

--------------------------------------------------------------------------------

              Title:      

--------------------------------------------------------------------------------

              Date: ____/____/____     Date: ____/____/____

 
Caution to Employee: THIS AGREEMENT AFFECTS IMPORTANT RIGHTS INCLUDING, WITHOUT
LIMITATION, RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY THAT EMPLOYEE
MAY DEVELOP DURING HIS OR HER EMPLOYMENT. DO NOT SIGN IT UNLESS YOU HAVE READ IT
CAREFULLY AND ARE SATISFIED THAT YOU UNDERSTAND IT COMPLETELY. 


 
Page 13 of 14

--------------------------------------------------------------------------------

 

Schedule 7H
Excluded Inventions


Employee describes below, or on additional pages if necessary, in specific
terms, the following inventions, improvements, discoveries, software or writings
which Employee represents are presently in existence and have not been derived
from any Developments, Corporation Materials, or Confidential Information:


None.
 
 
Page 14 of 14

--------------------------------------------------------------------------------

 